

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT dated as of October 31, 2008 (the "Effective Date"),
by and between Maiden RE LLC, 6000 Midlantic Drive, Suite 200, Mt. Laurel, NJ
08054, a Delaware company (the "Company") and Karen Schmitt ("Executive").


WITNESSETH


WHEREAS, The Company and Executive desire to enter into this Employment
Agreement (the “Agreement”) in order to set forth the terms and conditions of
Executive’s employment, intending to supersede any prior employment agreement,
written or oral, whether with the Company or other affiliates; provided,
however, that nothing herein shall be deemed to release the Company’s former
affiliates from any payment obligations to Executive under pre-existing
incentive compensation arrangements.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:


1. Duties and Responsibilities. The duties and responsibilities of Executive
shall be those of a senior executive of the Company, as the same shall be
assigned to him, from time to time, by the Chief Executive Officer of the
Company. Executive recognizes that, during the period of his employment
hereunder, he owes an undivided duty of loyalty to the Company and agrees to
devote substantially all of his business time and attention to the performance
of his duties and responsibilities and to use his best efforts to promote and
develop the business of the Company. Subject to the approval of the CEO, which
shall not be unreasonably withheld, Executive shall be entitled to serve on
corporate, civic, and/or charitable boards or committees and to otherwise
reasonably participate as a member in community, civic, or similar organizations
and the pursuit of personal investments which do not present any material
conflicts of interest with the Company. Executive shall be required to travel as
reasonably necessary to carry out his duties. This Agreement can be assigned by
the Company to an affiliate of the Company. Executive agrees to execute another
Employment Agreement with such affiliate, substantially equivalent to this
Agreement, upon any such assignment.


It is the intention of the Company that Executive shall be appointed Chief
Operating Officer to serve in such position at the pleasure of the CEO,
reporting on a day-to-day basis directly to the CEO.


2. Employment Period. For a period commencing on the Effective Date hereof and
ending three years from the Effective Date (the “Employment Period”), the
Company hereby employs Executive in the capacities herein set forth. Executive
agrees, pursuant to the terms hereof, to serve in such capacities for the
Employment Period. This Agreement shall renew for successive three year periods
unless one of the parties provides written notice of not less than ninety days
prior to the end of the Employment Period or any successive Employment Period
that the party will not renew the Agreement.


1

--------------------------------------------------------------------------------


3. Compensation and Benefits.


(a) Salary. The Company shall pay or cause an affiliate to pay Executive a
salary at the rate of Five Hundred Fifty Thousand Dollars ($550,000) per annum
(“Salary”), payable in accordance with the Company’ normal payroll process.
Executive shall be entitled to a salary review annually at the end of each
calendar year. Such salary review shall be based entirely on merit and any
salary adjustments shall be determined by the Chief Executive Officer of the
Company solely at his discretion; provided, however, the Executive’s Salary may
not be decreased.


(b) Profit Bonus. Executive shall be eligible to receive an annual bonus, which
shall be determined by the CEO of the Company in accordance to a competitive
long term and short term incentive plan, comparable to the GMAC RE plan
Executive participated in prior to the Effective Date, which shall be
established by the CEO and Board of Directors of the Company.


(c) Stock Options. From time to time, Executive may be granted options to
purchase shares of Maiden Holdings, Ltd. common shares under the Maiden
Holdings, Ltd. 2007 Equity Incentive Plan (the “Plan”), subject to the terms and
conditions of the Plan and respective award agreement. Such share options will
be incentive share options within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended, to the extent permitted by law.


(d) Executive may also receive other bonus payments determined at the sole
discretion of the Board of Directors (“Discretionary Bonus”).


(e) Executive shall also be entitled to the following benefits:



 
(i)
five weeks (5) weeks of paid vacation for each twelve (12) months of the
Employment, or such greater period as may be approved from time to time by the
CEO. Unused vacation time shall not be carried over to any subsequent calendar
year;




 
(ii)
paid holidays and any and all other work-related leave (whether sick leave or
otherwise) as provided to the Company’ other executive employees; and




 
(iii)
participation in such employee benefit plans to which executive employees of the
Company, their dependents and beneficiaries generally are entitled during the
Employment Period and, including, without limitation, health insurance,
disability and life insurance, retirement plans and other present or successor
plans and practices of Company for which executive employees, their dependents
and beneficiaries are eligible.

 
2

--------------------------------------------------------------------------------


4. Reimbursement of Expenses. 


The Company recognizes that Executive, in performing Executive’s functions,
duties and responsibilities under this Agreement, may be required to spend sums
of money in connection with those functions, duties and responsibilities for the
benefit of the Company and, accordingly, shall reimburse Executive for travel
and other out-of-pocket expenses reasonably and necessarily incurred in the
performance of his functions, duties and responsibilities hereunder upon
submission of written statements and/or bills in accordance with the regular
procedures of the Company in effect from time to time.


5. Disability. In the event that Executive shall be unable to perform because of
illness or incapacity, physical or mental, all the functions, duties and
responsibilities to be performed by him hereunder for a consecutive period of
two (2) months or for a total period of three (3) months during any consecutive
twelve (12) month period, the Company may terminate this Agreement effective on
or after the expiration of such period (the “Disability Period”) upon five (5)
business days’ written notice to Executive specifying the termination date (the
“Disability Termination Date”). Executive shall be entitled to receive his
Salary and any unreimbursed expenses to the Disability Termination Date and for
a period of the three months thereafter. Disability under this paragraph, shall
be determined by a physician who shall be selected by the Company and approved
by Executive. Such approval shall not be unreasonably withheld or delayed, and a
physician shall be deemed to be approved unless he or she is disapproved in
writing by Executive within ten (10) days after his or her name is submitted.
The Company may obtain disability income insurance for the benefit of Executive
in such amounts as the Company may determine.


6. Death. In the event of the death of Executive during the Employment Period,
this Agreement and the employment of Executive hereunder shall terminate on the
date of death of Executive. Executive’s heirs or legal representatives shall be
entitled to receive his Salary earned to the date of his death and for a period
of three months thereafter and any unreimbursed expenses.


3

--------------------------------------------------------------------------------


7. Termination. 


The Company may discharge Executive for Cause at any time. Cause for discharge
shall mean (i) a material breach of this Agreement by Executive, but only if
such breach is not cured within thirty (30) days following written notice by the
Company to Executive of such breach, assuming such breach may be cured; (ii)
Executive is convicted of any crime involving moral turpitude; or (iii)
Executive engages in any willful act or willful course of conduct constituting
an abuse of office or authority which significantly adversely affects the
business or reputation of the Company. No act, failure to act or course of
conduct on Executive’s part shall be considered “willful” unless done, or
omitted to be done, by him not in good faith and without reasonable belief that
his action, omission or course of conduct was in the best interest of the
Company. Any written notice by the Company to Executive pursuant to this
paragraph 7 shall set forth, in reasonable detail, the facts and circumstances
claimed to constitute the Cause. If Executive is discharged for Cause, the
Company, without any limitations on any remedies it may have at law or equity,
shall have no liability for salary or any other compensation and benefits to
Executive after the date of such discharge.


8. Non-Disclosure of Confidential Information.“Confidential Information” means
all information known by Executive about the Company’ business plans, present or
prospective customers, vendors, products, processes, services or activities,
including the costing and pricing of such services or activities, employees,
agents and representatives. Confidential Information does not include
information generally known, other than through breach of a confidentiality
agreement with any of the Company’, in the industry in which the Company engages
or may engage. Executive will not, while this Agreement is in effect or after
its termination, directly or indirectly, use or disclose any Confidential
Information, except in the performance of Executive’s duties for the Company, or
to other persons as directed by the Board of Directors. Executive will use
reasonable efforts to prevent unauthorized use or disclosure of Confidential
Information. Upon termination of employment with the Company, Executive will
deliver to the Company all writings relating to or containing Confidential
Information, including, without limitation, notes, memoranda, letters,
electronic data, drawings, diagrams, and printouts, as well as any tapes, discs,
flash drives or other forms of recorded information. If Executive violates any
provision of this Section while this Agreement is in effect or after
termination, the Company specifically reserve the right, in appropriate
circumstances, to seek full indemnification from Executive should the Company
suffer any monetary damages or incur any legal liability to any person as a
result of the disclosure or use of Confidential Information by Executive in
violation of this Section.


9. Restrictive Covenant.


(a) Prohibited Activities. Executive agrees that he shall not (unless he has
received the prior written consent of the Company), during the period beginning
on the date of termination of employment and during the term of this Agreement
and ending three (3) years thereafter (the “Restriction Period”), directly or
indirectly, for any reason, for his own account or on behalf of or together with
any other person or firm:


4

--------------------------------------------------------------------------------



 
(i)
hire or solicit for employment or call, directly or indirectly, through any
person or firm, on any person who is at that time (or at any time during the one
year prior thereto) employed by or representing the Company with the purpose or
intent of attracting that person from the employ of the Company;




 
(ii)
call on, solicit or perform services for, directly or indirectly through any
person or firm, any person or firm that at that time is, or at any time within
one year prior to that time was, a customer of the Company or any prospective
customer that had or, to the knowledge of Executive, was about to receive a
business proposal from the Company, for the purpose of soliciting or selling any
product or service in competition with the Company; or




 
(iii)
call, directly or indirectly through any person or firm, on any entity which has
been called on by the Company in connection with a possible acquisition by the
Company with the knowledge of that entity’s status as such an acquisition
candidate, for the purpose of acquiring that entity or arranging the acquisition
of that entity by any person or firm other than the Company.



(b) Damages. Because of (i) the difficulty of measuring economic losses to the
Company as a result of any breach by Executive of the covenants in Sections
9(a), and (ii) the immediate and irreparable damage which could be caused to the
Company for which they would have no other adequate remedy, Executive agrees
that the Company may enforce the provisions of Paragraph 9(a) by injunction and
restraining order against Executive if he breaches any of said provisions,
without necessity of providing a bond or other security.


(c) Reasonable Restraint. The parties hereto agree that Sections 9(a) and 9(b)
impose a reasonable restraint on Executive in light of the activities and
business of the Company on the date hereof and the current business plans of the
Company.


10. Ownership of Inventions. Executive shall promptly disclose in writing to the
Board of Directors all inventions, discoveries, and improvements conceived,
devised, created, or developed by Executive in connection with his employment
(collectively, “Invention”), and Executive shall transfer and assign to the
Company all right, title and interest in and to any such Invention, including
any and all domestic and foreign patent rights, domestic and foreign copyright
rights therein, and any renewal thereof. Such disclosure is to be made promptly
after the conception of each Invention, and each Invention is to become and
remain the property of the Company, whether or not patent or copyright
applications are filed thereon by the Company. Upon request of the Company,
Executive shall execute from time to time during or after the termination of
employment such further instruments including, without limitation, applications
for patents and copyrights and assignments thereof as may be deemed necessary or
desirable by the Company to effectuate the provisions of this Section.


5

--------------------------------------------------------------------------------


11. Construction. If the provisions of paragraph 9 should be deemed
unenforceable, invalid, or overbroad in whole or in part for any reason, then
any court of competent jurisdiction designated in accordance with paragraph 13
is hereby authorized, requested, and instructed to reform such paragraph to
provide for the maximum competitive restraint upon Executive’s activities (in
time, product, geographic area and customer or employee solicitation) which
shall then be legal and valid.


12. Damages and Jurisdiction. Executive agrees that violation of or threatened
violation of any of paragraphs 8, 9 or 10 would cause irreparable injury to the
Company for which any remedy at law would be inadequate, and the Company shall
be entitled in any court of law or equity of competent jurisdiction to
preliminary, permanent and other injunctive relief against any breach or
threatened breach of the provisions contained in any of said paragraphs 8, 9 or
10 hereof, and such compensatory damages as shall be awarded. Further, in the
event of a violation of the provisions of paragraph 9, the Restriction Period
referred to therein shall be extended for a period of time equal to the period
that any violation occurred.


13. Choice of Law, Jurisdiction and Venue. This Agreement shall be governed by
and construed in accordance with the laws of New York, without giving effect to
the principles of conflict of laws thereof. The Company and Executive hereby
each consents to the exclusive jurisdiction of the state and federal courts
sitting in New York county, New York, with respect to any dispute arising under
the terms of this Agreement and further consents that any process or notice of
motion therewith may be served by certified or registered mail or personal
service, within or without Bermuda, provided a reasonable time for appearance is
allowed. Each party acknowledges and agrees that any controversy which may arise
under this Agreement is likely to involve complicated and difficult issues, and
therefore each party hereby irrevocably and unconditionally waives any right
such party may have to a trial by jury with respect to any litigation directly
or indirectly arising out of or relating to this Agreement, or the breach,
termination or validity of this Agreement, or the transactions contemplated by
this Agreement. The parties further agree that any judgment, order or injunction
granted by any court within Bermuda shall be enforceable in any jurisdiction in
which the Company or its affiliates do business.


14. Indemnification. To the fullest extent permitted by, and subject to, the
Company’ Certificates of Incorporation and By-laws, the Company shall indemnify
and hold harmless Executive against any losses, damages or expenses (including
reasonable attorney’s fees) incurred by him or on his behalf in connection with
any threatened or pending action, suit or proceeding in which he is or becomes a
party by virtue of his employment by the Company or any affiliates or by reason
of his having served as an officer or director of the Company or any other
corporation at the express request of the Company, or by reason of any action
alleged to have been taken or omitted in such capacity.


6

--------------------------------------------------------------------------------


15. Severability. If any provision of this Agreement is held to be invalid,
illegal, or unenforceable, that determination will not affect the enforceability
of any other provision of this Agreement, and the remaining provisions of this
Agreement will be valid and enforceable according to their terms.


16. Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under any
applicable employment or income tax laws or similar statutes or other provisions
of law then in effect.


17. Successors to Company. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of Executive and the Company and
any successor or assign of the Company, including, without limitation, any
corporation acquiring, directly or indirectly, all or substantially all of the
assets of the Company, whether by merger, consolidation, sale or otherwise (and
such successor shall thereafter be deemed embraced within the term “Company” for
the purposes of this Agreement), but shall not otherwise be assignable by the
Company. The services to be provided by Executive hereunder may not be delegated
nor may Executive assign any of his rights hereunder.


18. No Restrictions. Executive represents and warrants that as of the Effective
Datet Executive is not subject to any contractual obligations or other
restrictions, including, but not limited to, any covenant not to compete, that
could interfere in any way with his employment hereunder.


19. Miscellaneous.


(a) This Agreement will be binding and inure to the benefit of Executive and
Executive’s personal representatives, and the Company, their successors and
assigns.


(b) If Executive should die while any amount would still be payable to him under
this Agreement if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Executive’s estate or legal representative.


(c) The failure of any of the parties hereto to enforce any provision hereof on
any occasion shall not be deemed to be a waiver of any provision or succeeding
breach of such provision or any other provision.


(d) All notices under this Agreement shall be given by registered or certified
mail, return receipt requested, directed to parties at the following addresses
or to such other addresses as the parties may designate in writing:
 
7

--------------------------------------------------------------------------------


If to the Company:


Maiden RE LLC
6000 Midlantic Drive, Suite 200
Mt. Laurel, NJ 08054
Attention: Corporate Secretary


If to Executive




(e) In furtherance and not in limitation of the foregoing, this Agreement
supersedes any employment agreement between the Company and Executive, written
or oral, and any such agreement hereby is terminated and is no longer binding on
either party; provided, however, that nothing herein shall be deemed to release
the Company’s former affiliates from any payment obligations to Executive under
pre-existing incentive compensation arrangements.


20. Key Man Insurance Authorization. At any time during the term of this
Agreement, the Company will have the right (but not the obligation) to insure
the life of Executive for the sole benefit of the Company and to determine the
amount of insurance and type of policy. The Company will be required to pay all
premiums due on such policies. Executive will cooperate with the Company in
taking out the insurance by submitting to physical examination, by supplying all
information required by the insurance company, and by executing all necessary
documents. Executive, however, will incur no financial obligation by executing
any required document, and will have no interest in any such policy.


8

--------------------------------------------------------------------------------



21. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be deemed to be duplicate originals.


MAIDEN RE LLC

 

By /s/ Ben Turin   /s/ Karen Schmitt     Ben Turin / Secretary   Karen Schmitt  

 
    
9

--------------------------------------------------------------------------------

